Citation Nr: 0113675	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  93-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) benefits in the 
amount of $6,545, to include the question of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active service from September 1969 until his 
death in July 1970.  The appellant is his daughter.  This 
appeal arises from a July 1992 decision of the Committee on 
Waivers and Compromises (Committee) of the Washington, DC RO.  
This case was before the Board of Veterans' Appeals (Board) 
in August 1995 when it was remanded for additional 
development.


REMAND

The evidence of record shows that the appellant was awarded 
DIC benefits in her own right, effective in March 1988, based 
on her status as the veteran's child over the age of 18, 
attending school.  The overpayment was created by a September 
1990 RO letter that retroactively terminated the appellant's 
DIC benefits, effective July 1, 1988.  According to a July 
1992 Committee decision, the termination was ordered after 
the RO learned that the appellant had terminated her school 
enrollment on July 1, 1988.  The Committee denied the 
appellant's request for waiver of recovery of an overpayment 
of DIC benefits on the basis that recovery would not be 
against equity and good conscience.

The appellant contends that she attended Ballou adult night 
school from September 1989 to April 1990.  She further 
contends that she only received payments to which she was not 
entitled during the school year of 1988 to 1989.  In 
addition, the appellant asserts that she is unemployed and 
therefore unable to repay the debt.

In the August 1995 Remand, the Board directed the RO to 
request any available information pertaining to the 
appellant's enrollment and attendance at Ballou adult night 
school during the period from September 1989 to April 1990.  
Thereafter, any adjustments to the appellant's DIC award, or 
to the amount of the overpayment, were to be made, as needed.  
In addition, the appellant was to be furnished with a 
Financial Status Report (VA Form 4-5655) and afforded the 
opportunity to provide current income and expense data.  
Finally, the RO was to refer the case to the Committee for 
its consideration of the request for waiver of recovery of 
the overpayment of DIC benefits, under the standard of equity 
and good conscience.  In the event that the determination 
remained adverse to the appellant, she and her representative 
were to be provided with a supplemental statement of the case 
(SSOC), which set forth all relevant evidence and provided 
the appellant pertinent provisions of 38 C.F.R. § 1.965(a), 
including the elements of equity and good conscience.  The 
SSOC was to fully address the issue of the proper creation of 
the overpayment, including citation and discussion of the 
legal criteria pertinent to the award of benefits based on 
school attendance at an approved educational institution.

The RO mailed a Financial Status Report (VA Form 4-5655) to 
the appellant at her address of record in September 1998 and 
October 1998.  On both occasions, this correspondence was 
returned as undeliverable due to an address change.

The RO received no response to requests for enrollment and 
attendance information mailed to Ballou adult night school in 
November 1998 and July 1999.  In December 1999, the RO 
notified the appellant that Ballou adult night school had not 
responded to requests for information.  The RO apparently 
mailed the letter to the appellant's new address in Maryland; 
the letter was not returned as undeliverable.

The Board finds it pertinent that the correspondence sent to 
the appellant in December 1999 was not returned as 
undeliverable.  Therefore, the Board finds that one 
additional attempt to obtain a Financial Status Report from 
the appellant should be undertaken.

Furthermore, the Board notes that a SSOC mailed to the 
appellant in August 2000 contains a recitation of the 
applicable laws and regulations insofar as claims for waiver 
of recovery of overpayments are concerned.  However, the RO 
did not provide the appellant with citation and discussion of 
the legal criteria pertinent to the award of benefits based 
on school attendance at an approved educational institution, 
as directed by the Board in the August 1995 Remand.  
According to 38 C.F.R. § 19.29, a statement of the case must 
be complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the applicable laws and regulations, with 
appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  In the present case, it is evident that the SSOC 
is inadequate, as the RO failed to set forth all the 
applicable laws and regulations.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  In view of the RO's failure to follow 
the directives in the August 1995 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

On a final note, prior to adjudicating the appellant's claim, 
VA must ensure that it has fulfilled its duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this regard, the 
appellant should be again advised of the failure of Ballou 
adult night school to respond to VA's request for information 
and be given the opportunity to elicit such evidence from the 
school for submission into the record.


The Board regrets any further delay in this case; however, 
under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following action: 

1.  The RO should request that the 
appellant provide a current Financial 
Status Report (VA Form 4-5655) listing 
all monthly income, monthly expenses, and 
assets.  This request should be mailed to 
the appellant at the address used by the 
RO in December 1999, or to a more current 
address, if such is ascertained.  
Reasonable steps to locate the appellant 
should be undertaken, including through 
contact with her service representative.  
Once obtained, all documentation should 
be associated with the claims folder.

2.  The appellant should also be advised 
of the failure of Ballou adult night 
school to provide requested information 
pertaining to her enrollment and 
attendance during the period from 
September 1989 to April 1990 and be given 
the chance to obtain and submit such 
evidence herself.  

3.  Thereafter, RO should again refer the 
case to the Committee for its 
consideration of the request for waiver 
of recovery of the overpayment of DIC 
benefits, under the standard of equity 
and good conscience.

4.  In the event that the determination 
remains adverse to the appellant, the RO 
should ensure that the provisions of the 
Veterans Claims Assistance Act of 2000 
have been complied with.  Thereafter, the 
appellant and her representative should 
be provided with an SSOC, which sets 
forth all relevant evidence and contains 
a recitation of the applicable laws and 
regulations insofar as claims for waiver 
of recovery of overpayments are 
concerned.  The SSOC should provide the 
pertinent laws and regulations, to 
include 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. §§ 1.963, 1.965 (2000), and 
a discussion of how each of the elements 
in these laws and regulations affected 
the RO's determination.  The SSOC should 
also fully address the issue of the 
proper creation of the overpayment, and 
should include citation and discussion of 
the legal criteria pertinent to the award 
of DIC benefits based on school 
attendance at an approved educational 
institution.  The appellant and her 
representative should then be given the 
opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


